89 F.3d 847
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Chad Michael PELCH, Defendant-Appellant.
No. 94-50545.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Chad Pelch appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to one count of bank robbery with forced accompaniment in violation of 18 U.S.C. § 2113(e).   Pelch's counsel has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel of record.   Because our independent review of the record discloses no meritorious issues for review, counsel's motion to withdraw is GRANTED and the district court's judgment is

AFFIRMED1


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The government has included in its Excerpts of Record a copy of a "Pro Se Supplemental Opening Brief" signed by Pelch.   No such supplemental brief appears in the case file or on the docket sheet for this appeal.   In any event, the claims set forth in Pelch's supplemental brief are more appropriately addressed in collateral proceedings pursuant to 28 U.S.C. § 2255 because they require review of facts outside the original record.  See United States v. Daly, 974 F.2d 1215 (9th Cir.1992)